ORDER
The Disciplinary Review Board having filed a report with the Court in DRB 01-223, recommending that AUGUSTINE U. UZO-DIKE formerly of EAST ORANGE, who was admitted to the bar of this State in 1990, and who thereafter was suspended from the practice of law effective August 11, 1999, by Order of the Court filed July 16, 1999, and who remains suspended to this date, be disbarred for violating RPC 1.15(a) and RPC 8.4(c) (knowing misappropriation of trust funds), RPC 1.15(d) (failure to comply with the recordkeeping requirements of Rule 1:21-6, and RPC 8.1(b)) (failure to cooperate with disciplinary authorities), and said AUGUSTINE U. UZODIKE having failed to appear on the return date of the Order to show cause issued in this matter, why he *396should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that AUGUSTINE U. UZODIKE be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that any funds currently existing in any New Jersey financial institution maintained by AUGUSTINE U. UZO-DIKE, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of the Court; and it is further
ORDERED that AUGUSTINE U. UZODIKE be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.